 Case 18-09003   Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                            Document     Page 1 of 45




 SIGNED THIS: June 20, 2019




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________




                   UNITED STATES BANKRUPTCY COURT

                       CENTRAL DISTRICT OF ILLINOIS

In Re                                )
                                     )     Case No. 17-91187
BERNARD McCARTY,                     )
                                     )     Chapter 7
                  Debtor.            )
__________________________________   )
                                     )
PREMIER NETWORK SOLUTIONS,           )
INC.,                                )
                                     )
                  Plaintiff,         )
                                     )
        v.                           )     Adversary No. 18-09003
                                     )
BERNARD McCARTY,                     )
                                     )
                  Defendant.         )


                               OPINION
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 2 of 45


      Before the Court for decision after trial is a complaint to determine the

dischargeability of a debt allegedly owed by Bernard McCarty (“Debtor”) to Premier

Network Solutions, Inc. (“Premier Network”). Although the complaint is based on

alternative legal theories, Premier Network did not meet its burden of proof on

either theory. Accordingly, judgment will be entered in favor of the Debtor and

against Premier Network. Any debt owed by the Debtor to Premier Network is

included in his general discharge previously granted and is discharged.



                    I. Factual and Procedural Background

      The Debtor filed his voluntary petition under Chapter 7 on November 1,

2017. On his Schedule E/F: Creditors Who Have Unsecured Claims, the Debtor

initially listed Premier Network as a nonpriority, unsecured creditor in the amount

of $100,000. In a subsequently filed amended schedule, the Debtor again listed

Premier Network as a nonpriority, unsecured creditor in the amount of $100,000

but expressly identified the debt as disputed. In further amended schedules, the

Debtor reduced the amount of the alleged debt to Premier Network to $50,000 and

again identified the debt as disputed. Similar information was included on the

original Schedule E/F and both of the amendments with respect to a debt

potentially owed to Tammy Surprenant, the owner of Premier Network. The claim

of Ms. Surprenant was, however, identified as contingent, unliquidated, and

disputed.

      On the Statement of Financial Affairs filed with his petition, the Debtor

answered a question about businesses in which he had an interest within the

prior four years by only disclosing ownership in his company, Illiana Technology


                                       -2-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                            Document     Page 3 of 45


Solutions. He described that business as having operated from May 2016 through

December 2016. He did not originally schedule any interest in Premier Network.

On February 20, 2019, the second day of trial, however, the Debtor filed an

amended Schedule A/B disclosing a 50% ownership in Premier Network and

adding claims of wrongful termination and breach of contract against Tammy

Surprenant to his list of assets.

      Premier Network initiated this adversary proceeding by filing a complaint

requesting that any debt owed by the Debtor to Premier Network be excepted from

his discharge. Premier Network alleged that the Debtor had been employed by it

as an IT technician beginning in May 2014 but had been terminated on April 13,

2016. Premier Network said that the Debtor, at times both during his employment

and after his termination, engaged in wrongful and unauthorized conduct in

relation to Premier Network and its assets and operations. Specifically, Premier

Network said that the Debtor made unauthorized charges on a company credit

card, submitted unauthorized change of address forms with the United States

Post Office and the Internal Revenue Service, took unauthorized possession of

checks, software, and other assets of Premier Network, took possession of client

passwords and the Premier Network usernames and passwords for software

accounts used in its day-to-day business operations, and wrongfully took

possession of Premier Network’s business calendar and phone number. Premier

Network alleged that the Debtor refused to return the wrongfully taken property

and that Premier Network suffered a loss of clients and income due to the Debtor’s

conduct. According to Premier Network, the Debtor’s actions were intentional,

reckless, and done with malicious and willful disregard of Premier Network’s


                                       -3-
 Case 18-09003    Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 4 of 45


rights. Premier Network also alleged that the Debtor was a fiduciary to it.

      The Debtor answered the complaint, admitting some of the factual

statements but denying many of the most serious allegations. He also raised

affirmative matters in his answer, claiming to be Tammy Surprenant’s business

partner and asserting that Premier Network suffered no damage from his conduct.

      At the trial, Tammy Surprenant testified on behalf of Premier Network. She

said that she and her former spouse co-owned DTI Office Solutions (“DTI”), a

copier and IT service company. As part of her divorce, she was awarded the IT

division of DTI, and she incorporated that IT division as Premier Network

Solutions, Inc. Ms. Surprenant stated that Premier Network operated out of her

home and that a post office box address was used for the company’s mail. Premier

Network held two bank accounts with First Financial Bank in Danville, Illinois,

and a credit card account with Bank of America. Ms. Surprenant said that she is

and has been, at all times, the only officer and sole shareholder of Premier

Network. She identified a copy of the articles of incorporation that she had filed

with the Illinois Secretary of State on May 30, 2014.

      Ms. Surprenant acknowledged that she does not have any specialized

training in or knowledge of information technology. Her responsibilities with

Premier Network largely involve non-technological tasks such as bookkeeping,

handling accounts receivable and payable, marketing, and meeting with clients.

In order to actually provide IT services to clients, Ms. Surprenant hired the Debtor

as an IT consultant. She explained that she had worked with the Debtor at DTI


                                        -4-
 Case 18-09003    Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 5 of 45


and offered him employment when she started her new company.

      In addition to their work relationship, Ms. Surprenant testified that she had

a personal dating relationship with the Debtor that started prior to the formation

of Premier Network. In fact, the Debtor had moved into Ms. Surprenant’s home in

November 2015, but their personal relationship deteriorated, and she asked the

Debtor to move out on February 22, 2016.

      Ms. Surprenant acknowledged that the Debtor, while employed by Premier

Network, was issued a credit card for the company’s Bank of America account.

Shortly after the Debtor moved out of her home, she discovered that several

charges had been made using the Debtor’s company credit card. She testified that

she learned from the charges on the credit card statement that the Debtor was

staying at a Sleep Inn and Suites in Danville, Illinois. Although her testimony was

unclear as to the precise timing, Ms. Surprenant said that she contacted Bank of

America to place a hold on the Debtor’s credit card. She later saw additional

charges on the card for the hotel and for purchases at a Meijer store. She said that

she protested the charges with Bank of America to no avail and later paid them

to avoid late fees. She admitted that the Debtor’s card was also later used for pre-

authorized charges related to a Premier Network client and agreed that she had

not intended to prevent those charges from being made.

      Ms. Surprenant admitted that both she and the Debtor had previously used

Premier Network credit cards for personal expenses such as meals and vacations.

She maintained, however, that business discussions were the focus of their meals

                                        -5-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 6 of 45


and that the Debtor would usually conduct some work while on vacation.

      Sometime after the Debtor left Tammy Surprenant’s home, an address

change was made for Premier Network with the United States Postal Service. Ms.

Surprenant testified that she first learned of the address change from a client. She

testified that the address change was to 801 Perrysville Avenue, Danville, Illinois.

Ms. Surprenant alerted the post office of the unauthorized address change, and

the address was changed back to the company’s post office box. Additionally,

Premier Network received a notice of address change from the Internal Revenue

Service requesting verification of an address change to the Perrysville Avenue

address. Ms. Surprenant stated that she informed the IRS that she had not

authorized the address change.

      Ms. Surprenant stated that she had never been to the Perrysville Avenue

location prior to receiving the change of address notices. It was only after hearing

of the address changes that she became aware that the Debtor was working out

of that location. She testified that she subsequently visited the Perrysville Avenue

location but only to collect checks from the Debtor or to access the Debtor’s laptop

for record keeping purposes.

      With regard to the keeping of Premier Network’s accounting records, Ms.

Surprenant testified that she used Quickbooks to maintain records. She said that,

in November 2015, her laptop was running slowly and that the Debtor believed

that her laptop had a virus. She testified that, at the suggestion of the Debtor, the

Quickbooks software was transferred to the Debtor’s laptop so that her laptop

                                        -6-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                            Document     Page 7 of 45


could be wiped. Ms. Surprenant said that, despite her insistence, the Quickbooks

software was never transferred back to her laptop. She stated that she was unable

to keep daily accounting records after that time because the Debtor limited her

access to his laptop.

      Ms. Surprenant testified that, in February 2016, she learned that a Danville

Bell Credit Union (“DBCU”) account had been opened in the name of Premier

Network. Upon learning of the account, she informed DBCU that she had not

authorized the opening of the account. She confirmed that the Debtor

subsequently delivered two checks to her, in the amounts of $5000 and $1130.40,

from DBCU as reimbursement and that both checks were then deposited into

Premier Network’s First Financial Bank account.

      According to Ms. Surprenant, she terminated the Debtor’s employment on

April 13, 2016. Subsequently, she was informed by Jeff Williams, an IT technician

hired to replace the Debtor, that there were problems accessing Premier Network’s

various accounts used to service clients. She testified that no one at Premier

Network was able to access the company accounts from April 13, 2016, until after

June 9, 2016, when a state court order was obtained requiring the Debtor to

turnover the usernames and passwords needed to access the accounts.

      Ms. Surprenant testified that she could not access her Premier Network

email from November 2015, when her laptop was wiped, until after the court order

on June 9, 2016. When asked by her own attorney about who Premier Network’s

email provider was, she stated Comcast. But on cross examination, she testified

                                      -7-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                             Document     Page 8 of 45


that her Comcast account was her personal email account, to which she always

had access. Later, she changed her testimony and said that Premier Network’s

email was through GoDaddy and that its internet service provider was Comcast.

        Ms. Surprenant estimated that Premier Network lost approximately twenty

clients in the nearly two months that its accounts could not be fully accessed. She

identified a list of clients lost during that period and stated that the list was

accurate with the exception of two listed clients, one of whom came back to

Premier Network after three months and another that she believed had left but

actually had not. Ms. Surprenant stated that ten of the listed clients were part of

Premier Network’s website-hosting service and could not be serviced without

account access. Although the clients could not be serviced, Ms. Surprenant

testified that she reached out to clients and that she and Jeff Williams personally

met with clients to explain that Premier Network’s services were limited at that

time.

        Even though Ms. Surprenant claimed that clients left because Premier

Network could not access its accounts to offer full services, she admitted that it

was possible that the clients left because the Debtor was no longer employed with

Premier Network. She acknowledged that the Debtor had personal connections

with many of the clients. Further, Ms. Surprenant also admitted that clients were

not required to sign service contracts and could leave Premier Network whenever

and for whatever reason.

        Testifying about ownership interests in Premier Network, Ms. Surprenant

                                       -8-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 9 of 45


mentioned the possible existence of a fifty-percent partnership agreement she had

entered into with the Debtor written on the “back of an envelope.” She testified

that, about six months after Premier Network was incorporated, the Debtor

insisted on having something in writing that said he was a fifty-percent owner. Ms.

Surprenant acknowledged that conversations about the Debtor buying an interest

in Premier Network continued after the Debtor moved out of her home. Although

she claimed that no purchase agreement was ever entered into, she identified a

copy of a handwritten agreement, dated March 21, 2016, wherein she agreed to

sell Premier Network to the Debtor for $15,000. She admitted that her signature

was on the document but claimed that she only signed the agreement because she

felt intimidated and threatened by the Debtor. She explained that, on the day the

agreement was signed, she met with the Debtor at the Perrysville Avenue location

to collect checks made out to Premier Network but that the Debtor would not give

her the checks unless she signed the agreement. Notwithstanding the agreement,

Ms. Surprenant said that she never received any payment from the Debtor for an

interest in Premier Network.

      The Debtor was called as a witness by Premier Network and testified that

he has associate degrees in network and computer communications and internet

and web design development and a certificate in PC programming. He also

described his extensive employment background in IT service, including his time

at DTI and Premier Network. He started working at Premier Network at the time

of its formation in May 2014 as an IT consultant. His duties included sales, client

                                       -9-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                             Document     Page 10 of 45


recruitment, selecting vendors, customer support, IT services, bookkeeping,

invoicing, and various office responsibilities. The Debtor denied being involved in

the formation of Premier Network and stated that he did not have an ownership

interest in the company.

      The Debtor also confirmed that he and Tammy Surprenant had a personal

relationship and that he moved into her home in November 2015. He agreed that

the relationship faltered and that Ms. Surprenant had demanded that he leave her

home on February 22, 2016. According to the Debtor, after leaving Ms.

Surprenant’s home, he checked into a Sleep Inn and Suites in Danville, Illinois.

He admitted to making charges at the hotel of $224.05 and $940.80 on February

22, 2016, on his Premier Network credit card. The Debtor asserted that he had

used the Premier Network credit card at hotels on prior occasions when he and

Ms. Surprenant were fighting and no objection had ever been raised to those

charges.

      In addition to the hotel charges, the Debtor admitted to making a $1601.84

charge on February 23, 2016, at a Meijer store, on his company credit card.

Although he originally claimed not to remember what he purchased at Meijer, he

eventually admitted that he purchased gift cards. When asked what he bought

with the gift cards, he stated that he bought towels, shampoo, and other

household items.

      The Debtor testified that Ms. Surprenant had not given him written or oral

authorization to make the charges at the hotel or Meijer store. He explained,

                                      -10-
 Case 18-09003      Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                              Document     Page 11 of 45


however, that he and Ms. Surprenant had both regularly used the company credit

cards for personal purchases in the past, that authorization had never been

required before, and that Ms. Surprenant had never objected to his use of the the

company credit card for hotels on other occasions. He said that he did not make

the charges because he was mad at Ms. Surprenant for asking him to leave her

home.

        According to the Debtor, Ms. Surprenant visited him at the hotel to discuss

the future of their relationship and the possibility of him buying Premier Network.

The Debtor asserted that Ms. Surprenant told him to start transitioning Premier

Network’s affairs to his name and to move the business out of her home. As a

result of that conversation, the Debtor filed an address change for Premier

Network with the United States Postal Service and opened an account for Premier

Network at DBCU. He denied making an address change for Premier Network with

the IRS. He also moved the company’s operations into an office space located in

Shick School and Office Supply at 801 Perrysville Avenue, Danville, Illinois.

        With respect to the DBCU account, the Debtor explained that he actually

opened a personal account because DBCU did not offer business accounts. He

stated, however, that he included Premier Network’s name on the address line of

the account application and that the address listed for the account was the

Perrysville Avenue location. Although he acknowledged changing Premier

Network’s address and creating a new financial account, he admitted that he did

not have written authorization from Ms. Surprenant to do so.

                                       -11-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49     Desc Main
                             Document     Page 12 of 45


      The Debtor admitted to signing and depositing several checks made payable

to Premier Network, totaling $6134.40, into the DBCU account on February 26,

2016. He said that he was later informed by Ms. Surprenant that Premier Network

needed money to pay bills. He then withdrew $6130.40, in two checks made

payable to Premier Network, from DBCU and gave those checks to Ms. Surprenant

for deposit into the First Financial Bank account.1 He closed the DBCU account

after learning there was no need for a new financial account because the

company’s existing bank accounts could be transferred to him when he became

the owner of the company.

      The Debtor confirmed that his employment with Premier Network was

terminated on April 13, 2016. On that same day, he filed a declaratory judgment

action against Tammy Surprenant in state court, seeking a determination that he

had an ownership interest in Premier Network. He testified that, in turn, Premier

Network filed a lawsuit against him on April 25, 2016, seeking the turnover of

company passwords and usernames, the Quickbooks software, and checks made

payable to Premier Network.

      The Debtor testified that Premier Network obtained a state court order

requiring him to provide it with the Quickbooks software, usernames and

passwords, and checks made payable to Premier Network. He stated that he

believed he had complied with the state court order but acknowledged that an


      1
       The $4.00 difference between the deposited amount and the withdrawn amount
was due to service charges made against the account during the short time it was open.

                                        -12-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49     Desc Main
                             Document     Page 13 of 45


order for contempt was entered against him on June 9, 2016, for not complying

with the state court’s prior order. He testified that he fully complied with all state

court orders by June 15, 2016.

      The Debtor further testified that, while he was employed by Premier

Network, he maintained the usernames and passwords for the company’s

accounts and kept them in file folders at Tammy Surprenant’s home office. He

said that the username to access the client accounts was his Premier Network

email and that the password was a common password he used for everything,

including his own personal banking. The Debtor denied that he withheld the

usernames and passwords because he was mad at Ms. Surprenant.

      After his termination, the Debtor continued to use the Premier Network

accounts that were held in his name, and he contacted Premier Network clients

to offer his services through his new company, Illiana Technology Solutions. He

asserted that clients were not contractually obligated to Premier Network and that

he had not signed a non-compete or non-solicitation agreement preventing such

contacts.

      Tim George testified that he was the CEO of DBCU from 2012 to 2017 and

that, while he was the CEO, Premier Network provided IT services to DBCU. He

stated that, when IT services were needed from Premier Network, the Debtor

would be the one who provided services. He never saw Tammy Surprenant provide

IT services. In fact, Mr. George did not know Tammy Surprenant had an

ownership interest in Premier Network until she was introduced to him by the

                                        -13-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 14 of 45


Debtor as a partner in the company.

      Mr. George confirmed that the Debtor opened a personal account at DBCU

on February 25, 2016. He acknowledged that the Debtor listed Premier Network

on the address line of his application, allowing for checks made payable to Premier

Network to be deposited into the account. Mr. George testified that, pursuant to

a longstanding policy, DBCU does not offer business accounts. He explained,

however, that checks made payable to a business could be deposited into a

personal account if the business name was listed on the address line of the

account. Mr. George admitted that the Debtor never provided proof that he owned

Premier Network, nor was proof requested or required to create the account. He

stated, however, that the Debtor informed him that he was a partner in Premier

Network and that he was actually going to buy the company. Later, the Debtor

asked Mr. George and DBCU to hire the Debtor’s new company for IT services, but

DBCU chose not to hire the Debtor’s new company due to the pending state court

litigation between Premier Network and the Debtor.

      Blake Wasson, the current IT manager for Premier Network, testified that

he was hired by Premier Network in April 2016, after the Debtor’s employment

was terminated. He stated that, at the time he was hired, Premier Network did not

have access to the accounts used to service clients. He claimed that no one at

Premier Network had the passwords and usernames needed to access the

accounts. Mr. Wasson explained that he could not find login information for the

accounts in Premier Network’s files or records at Ms. Surprenant’s home office

                                      -14-
 Case 18-09003    Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 15 of 45


and that his attempts to reset the passwords failed because he also did not have

access to the email account needed to reset the passwords. The account service

providers were contacted directly by Mr. Wasson but would not grant access to the

accounts without sufficient proof of ownership of the accounts.

      With respect to specific accounts, Mr. Wasson identified about a dozen

different vendors with which Premier Network had accounts used to service clients

and explained briefly what service each vendor offered. He said that at least six of

the accounts were not held in the name of Premier Network but, rather, were in

the Debtor’s individual name. He identified two other accounts that he believed

were in the Debtor’s name, although he was not sure of that information.

      According to Mr. Wasson, because the accounts could not be accessed,

Premier Network was unable to provide full service to its clients. Rather, Premier

Network could only offer limited on-site technical support. Mr. Wasson stated,

however, that he and Ms. Surprenant personally met with clients within the first

two weeks of his employment to introduce him as Premier Network’s new IT

technician and to inform them that available services were limited. In addition,

Mr. Wasson said that a new phone number to contact Premier Network was

provided to clients because the previous phone number was associated with an

account that could not be accessed and because calls to that number were

automatically forwarded to the Debtor’s cellular phone.

      Eventually, Premier Network regained access to all but one of the accounts

needed to service its clients. According to Mr. Wasson, most of the information

                                       -15-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 16 of 45


needed to access the accounts was provided pursuant to a state court order

entered on May 25, 2016. The rest of the information needed to access the

accounts was received shortly after a subsequent state court order was entered

on June 9, 2016.

      Mr. Wasson estimated that Premier Network lost twelve to fifteen clients in

the period of time that it could not access its accounts and also attributed the loss

of clients to the Debtor’s solicitation of Premier Network clients. He admitted,

however, that, because the clients were not bound by contracts with Premier

Network, they were free to use the Debtor for IT services. He also testified that

Premier Network had lost clients for other reasons since he was hired, typically

due to the cost or type of services available.

      Adam Underwood, a certified public accountant, was called as an expert

witness by Premier Network. Mr. Underwood testified that he had a degree in

finance and was engaged in the private practice of accountancy, providing

accounting, tax, and management services. In particular, Mr. Underwood said that

he specialized in business-formation consulting and coaching and that he

regularly taught classes for small business owners. After Mr. Underwood stated

his credentials, Premier Network tendered Mr. Underwood as an expert in the

areas of business finance and accounting. The Debtor raised no objection to Mr.

Underwood providing expert opinion testimony.

      Mr. Underwood said that his relationship with Premier Network began at the

time of its formation. He had provided Ms. Surprenant with advice on

                                       -16-
 Case 18-09003      Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                              Document     Page 17 of 45


incorporating her business and had continued to periodically provide accounting

services to Premier Network. He testified that he was familiar with the business

operations of Premier Network and had been asked to give an opinion as to the

amount of the losses suffered by the company due to its loss of clients after the

Debtor’s termination.

      In reaching his opinion, Mr. Underwood reviewed the list, prepared by

Tammy Surprenant, of clients who had left Premier Network during the period of

time when Premier Network claimed not to have full access to its accounts. He

also reviewed cancelled checks he had been given that showed payments made by

some former clients to the Debtor or the Debtor’s business after his termination

from Premier Network. He also consulted Premier Network’s records regarding its

revenue history with the lost clients. Based on his review of all of that information,

he opined that Premier Network had losses of approximately $178,000 due to the

Debtor’s conduct.

      Mr. Underwood explained that he had looked at the revenue previously

generated by the lost clients and, if a client had been with Premier Network for

three years, he multiplied the annual amount of gross revenue generated from

that client in the past by three to estimate the loss for the next three years. If a

client had only been with Premier Network for a year, he included only one year

of lost revenue in his calculation. He also added into his calculation any amounts

the lost clients were shown to have paid to the Debtor or his business after the

Debtor’s termination.

                                        -17-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 18 of 45


      The Court questioned Mr. Underwood directly about his calculations. He

acknowledged that, for example, if a client was projected to spend $1000 with

Premier Network over the next year, that amount was included in his loss

calculation, and if he found that client had actually spent the $1000 by buying IT

services from the Debtor, that payment to the Debtor of $1000 was also added

into the calculation, making the total loss calculated for that client $2000. Mr.

Underwood provided no explanation or justification for increasing Premier

Network’s projected loss if the client spent money with the Debtor rather than with

a third party for IT services. In response to the Court’s question, Premier

Network’s attorney asked Mr. Underwood whether removing the approximately

$60,000 paid to the Debtor by lost clients from his loss calculation would still

result in a significant loss by Premier Network, and he agreed that it would.

      On cross-examination, Mr. Underwood admitted that Premier Network had

been in business for slightly less than two years when the Debtor was fired. He

explained that he had used the three-year term in his loss calculations because

he thought customers who had been with Premier Network that long would have

a solid relationship likely to continue. He did not explain why he assigned three-

year relationships to most clients when those relationships had existed for two

years, at best. He also admitted that he relied solely on the list provided by Ms.

Surprenant to determine what clients were lost. He made no client contacts and

had no personal knowledge of which clients left or why they left. Mr. Underwood

agreed that in calculating losses, he should have deducted revenues for computer

                                      -18-
 Case 18-09003    Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 19 of 45


purchases or other one-time expenditures by clients that would not be regularly

repeated. He said that he had tried to make such adjustments in his calculations

but could not say for sure that all such expenditures had been deducted.

      Gary Dyar, the owner of the building at 801 Perrysville Avenue in Danville,

Illinois, also testified. Mr. Dyar said that, in 2014, his company, Shick School and

Office Supply, had purchased computers from and entered into a maintenance

contract with Premier Network. He stated that he would normally contact the

Debtor whenever he needed service on his computers because the Debtor had

specific knowledge of the unique software system he used. Mr. Dyar said that he

became aware of the Debtor’s departure from Premier Network only after receiving

a letter, dated April 19, 2016, from Premier Network and Tammy Surprenant. He

said that he made the remaining payments required pursuant to his maintenance

contract with Premier Network but chose to actually use the Debtor’s IT services

thereafter because he did not want to pay someone new to learn about the unique

software on his computers.

      To the apparent surprise of all parties, Gary Dyar brought with him two

envelopes, taped together, that he had discovered in his safe the night before. One

of the envelopes contained a handwritten agreement inside. The other envelope

had handwriting on its surface. The handwritten agreement inside the one

envelope was an original of the agreement dated March 21, 2016, between the

Debtor and Tammy Surprenant. The handwriting on the outside of the other

envelope indicated a date of “1/21/16" and appeared to say the following:

                                       -19-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49     Desc Main
                             Document     Page 20 of 45


             Premier Network Solutions is owned by

             Tammy Surprenant 50%
             Bernie McCarty 50%

             Neither party shall be fired with this agreement. Only a
             buyout shall take place to end this company and neither
             party can start a new company without the other party
             getting a fair share buyout.

The handwritten portion included the signature of Tammy Surprenant but not the

signature of the Debtor. Other writing on the envelope appeared to say “Business

to Bernie after my ½."

      In order to allow the parties and their attorneys time to fully review the

newly produced documents, the trial was recessed and set for a continued date.

The parties agreed that an evidence deposition of the balance of Gary Dyar’s

testimony would be conducted. In fact, the evidence deposition of Mr. Dyar was

completed, and the parties stipulated to its admissibility at the commencement

of the continued trial.

      In his evidence deposition, Mr. Dyar testified that he rented office space to

the Debtor in his Shick School and Office Supply building located at 801

Perrysville Avenue, Danville, Illinois. He initially said that he began renting to the

Debtor in 2017, then said August 2016, and finally said the lease began in late

April 2016. He said that he traded IT services for rent, and he believed that he

began renting to the Debtor only after the Debtor was terminated from Premier

Network and had started his own company.

      Mr. Dyar further testified that the Debtor had, at some point, approached

                                        -20-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 21 of 45


him about having mail sent to his office building. The only mail he ever saw

related to the Debtor was addressed to Illiana Technology Solutions. He never saw

mail addressed to Premier Network at the Perrysville Avenue address. He

admitted, however, that his secretary dealt with the mail, and, if mail addressed

to Premier Network was sent to his building, he might not have seen it.

      Regarding the envelopes that he had discovered in his safe, Mr. Dyar

testified that the Debtor showed him the envelopes sometime after April 22, 2016,

when he visited the Debtor in the rented office space. Although he had limited

recall about the specific conversation, Mr. Dyar said that the Debtor had indicated

that he had reached an agreement with Tammy Surprenant and asked Mr. Dyar

to put the envelopes in his safe.

      The Debtor testified again at the continued trial. When asked by his own

attorney about why he testified that he was not an owner of Premier Network

despite the agreement written by Ms. Surprenant on the envelope, he said that he

did not have any documents to prove their agreement. He then identified the

envelope produced by Gary Dyar with the handwritten language on its surface as

a fifty-percent partnership agreement he had entered into with Ms. Surprenant.

He explained that he knew the agreement existed but thought it was lost after he

was unable to locate it.

      With respect to the March 2016 agreement, the Debtor testified that he took

steps to obtain funds for his purchase of Premier Network. Specifically, he sought

financing from banks, a small business loan from a local association, private

                                      -21-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 22 of 45


investors, and even looked into withdrawing funds from a retirement account.

But, before he could put together his financing, his employment was terminated.

The Debtor denied that he was threatening or coercive towards Tammy

Surprenant in relation to the agreements. He also denied knowing Ms.

Surprenant’s educational background or the level of her expertise in the IT field.

      Tammy Surprenant also testified again. She admitted that she wrote the

January 2016 agreement, with the exception of the phrase set off to the side of the

agreement that said “Business to Bernie after my ½.” Similar to her testimony

regarding the March 2016 agreement, Ms. Surprenant asserted that she felt

threatened by the Debtor at the time that the January 2016 agreement was made.

She explained that they were on a service call and sitting in a car when the Debtor

started yelling at her about having a written agreement. She claimed that she

wrote the agreement out of fear. In addition, she reiterated that she demanded

that the Debtor leave her house on February 22, 2016. Ms. Surprenant added,

however, that she had called the police to assist in having the Debtor removed

from her home.

      At the conclusion of trial, the parties presented closing arguments. The

matter is ready for decision.



                                 II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.

§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

                                       -22-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49     Desc Main
                             Document     Page 23 of 45


have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). The determination of the dischargeability of a particular debt is a core

proceeding. 28 U.S.C. §157(b)(2)(I). This matter arises from the Debtor’s

bankruptcy itself and from the provisions of the Bankruptcy Code and may

therefore be constitutionally decided by a bankruptcy judge. See Stern v. Marshall,

564 U.S. 462, 499 (2011).



                                 III. Legal Analysis

      Premier Network seeks to except the debt it claims the Debtor owes it from

the Debtor’s discharge. Generally, exceptions to discharge are construed strictly

against a creditor and liberally in favor of a debtor. In re Morris, 223 F.3d 548, 552

(7th Cir. 2000). The statutory provisions providing exceptions to discharge should

be “narrowly construed so as not to undermine the Code’s purpose of giving the

honest but unfortunate debtor a fresh start.” Park Nat’l Bank & Trust of Chicago

v. Paul (In re Paul), 266 B.R. 686, 693 (Bankr. N.D. Ill. 2001); see also Lamar,

Archer & Cofrin, LLP v. Appling, ___ U.S. ___, 138 S. Ct. 1752, 1758 (2018). The

creditor seeking to except a debt from discharge bears the burden of proving each

element of its cause of action by a preponderance of the evidence. Grogan v.

Garner, 498 U.S. 279, 291 (1991). Each cause of action must be reviewed

separately. Before reaching the merits of those causes of action, however, the

threshold issue of the credibility of the principal witnesses must be discussed.



                                        -23-
 Case 18-09003    Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 24 of 45


                  A. Neither the Debtor Nor Tammy Surprenant
                         Were Fully Credible Witnesses.

      The Debtor and Ms. Surprenant each testified twice at the trial and neither

was fully credible. It was obvious from both of their testimonies that, when their

personal relationship ended in February 2016, perhaps not surprisingly, they were

unable to maintain a civil business relationship. Their personal breakup impacted

Premier Network and resulted in the termination of the Debtor’s employment, two

state court lawsuits, the Debtor’s bankruptcy, and this adversary proceeding.

Their ongoing animosity towards each other also colored their testimony in this

case, raising questions about the credibility of both of them.

      The Debtor’s testimony included repeated claims that he could not recall

pertinent facts. Although the trial here occurred three years after the events that

gave rise to the complaint, the Debtor had testified in state court and been

examined on the same issues several times over the years. Thus, his persistent

lack of recall was frustrating not only for Premier Network’s attorneys but also for

the Court. And his lack of recall suggested he was not being candid in his

testimony.

      One example of the Debtor’s questionable credibility related to the charge

he made using his Premier Network credit card at a Meijer store on February 23,

2016—the day after he moved out of Ms. Surprenant’s home. In a pre-trial

statement signed by his attorney and filed April 27, 2018, the Debtor said that,

when he had moved in with Ms. Surprenant, he had given away his furniture and


                                       -24-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 25 of 45


household goods. He said that Ms. Surprenant offered to replace some of those

items when she asked him to move out and that he purchased the replacement

items at Meijer using the Premier Network credit card. When asked about the

Meijer purchases at trial, however, he said he could not recall what he purchased

and specifically responded to a series of questions about possible items purchased

by saying he could not recall. But when he was directly asked, to his apparent

surprise, if, in fact, he had actually used the Premier Network credit card to

purchase gift cards at Meijer, he admitted that was the case. None of his

testimony about the use of the credit card at Meijer rang true; his initial denials

of any recall seemed disingenuous and proved to be just that.

      Another example of questionable credibility occurred near the end of the

trial when the Debtor denied any knowledge regarding Ms. Surprenant’s

educational background or her expertise in the IT field. Based on the prior

testimony of both parties, it did not appear to be disputed that Ms. Surprenant

handled the non-IT aspects of the business and that she did not have the

expertise to do the technical, IT service work offered by Premier Network.

Nevertheless, when asked about his knowledge of Ms. Surprenant’s education and

technical skills, the Debtor denied any knowledge of her education or abilities. It

was simply not credible that, after working for several years in two different IT

businesses with Ms. Surprenant and after dating her for some period of time and

living with her for several months, he would have absolutely no knowledge of her

education or IT skills and abilities. It was clear to the Court that he was denying

                                      -25-
  Case 18-09003      Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                               Document     Page 26 of 45


that he had knowledge about Ms. Surprenant just to be difficult and to refuse to

cede the point, even though the point had clearly been established earlier in the

trial.

         Ms. Surprenant’s credibility issues arose not from a lack of recall but from

a series of explanations of her conduct that either conflicted with other evidence

or made little sense. For example, she said that, as soon as she saw the hotel

charge made on the Debtor’s Premier Network credit card the day after he moved

out of her home, she placed the credit card on hold. But she later said that the

she did not intend to cancel a pre-authorized debit on the card related a client

service, even though the charge would have been disallowed if she had actually

effectuated a hold on the card. And she never testified that she even mentioned

to the Debtor that she had placed a hold on the card or had restricted usage of the

card. To the contrary, she admitted that Premier Network never made a formal

claim against the Debtor prior to the filing of this adversary proceeding to repay

any of the credit card charges.2

         Likewise her testimony regarding what occurred in the operation of the

business after the personal breakup did not ring true. She said that she called the

police when she was asking the Debtor to leave her home. Ms. Surprenant did not

say whether she thought the Debtor would not leave without a police presence or



         2
        Premier Network provided no affirmative evidence regarding any demand ever
made on the Debtor regarding his credit card usage. On cross-examination, Ms.
Surprenant volunteered that she had asked the Debtor to repay the charges, but she
provided no details of when, where, or how she made that request.

                                         -26-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 27 of 45


if she feared some violence. Either way, having called the police to assist in

removing the Debtor from her home, she could not possibly have expected him to

return to work at her home office—the only office Premier Network had. Thus, her

expression of total surprise and dismay that the Debtor found a free office in a

client’s building was disingenuous. The Debtor may well have gotten ahead of

himself and his buyout discussions with Ms. Surprenant when he put in the

change of address forms and opened the DBCU account. But the Debtor’s finding

of a neutral spot to work from was a natural and expected consequence of Ms.

Surprenant’s decision to have him leave her home with a police escort.

      Although Ms. Surprenant’s personal decision to have the Debtor move out

of her home may well have been the right choice for her, she never offered any

explanation of where or how she thought the Debtor was going to conduct Premier

Network business after he was barred from her home office, even though it was

obvious that she expected him to continue to work. Absent Premier Network

providing an alternate working space, the Debtor’s actions in finding a free office

appear to have benefitted rather than harmed Premier Network. Ms. Surprenant’s

complaint about this issue lacked credibility.

      In presenting the factual disputes and the legal issues, the testimony of

both the Debtor and Ms. Surprenant was critical. And, in deciding the issues

presented, this Court relies to some extent, on the testimony of both witnesses.

Unfortunately, neither witness was totally forthright. The Debtor prevails here but

not because he is an “honest but unfortunate debtor” entitled to the liberal

                                      -27-
 Case 18-09003    Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 28 of 45


protection of the Court. Rather, it is because Premier Network did not put forth

a complete, credible case establishing its entitlement to an exception to the

Debtor’s discharge.



          B. Any Debt Owed by the Debtor to Premier Network Will Not
                 be Excepted From Discharge Under §523(a)(4).

      In its complaint, Premier Network says that the debt it claims is owed to it

by the Debtor should be excepted from the Debtor’s discharge pursuant to

§523(a)(4) of the Bankruptcy Code. 11 U.S.C. §523(a)(4). Section 523(a)(4)provides

that a discharge does not discharge a debtor from a debt “for fraud or defalcation

while acting in a fiduciary capacity, embezzlement, or larceny.” Id. Defalcation as

a fiduciary, embezzlement, and larceny are three separate and distinct causes of

action, and the elements of only one of them need be proven to except a debt from

discharge. See Vozella v. Basel-Johnson (In re Basel-Johnson), 366 B.R. 831, 847

(Bankr. N.D. Ill. 2007). Here, Premier Network claimed that the Debtor was a

fiduciary who had breached his duties, and Premier Network’s attorney argued at

the close of trial that the Court should find that the Debtor was guilty of fraud or

defalcation as a fiduciary. Nothing was alleged or argued by Premier Network to

suggest that the Debtor’s conduct constituted embezzlement or larceny.

Accordingly, only the issue of whether Premier Network met its burden on a cause

of action for fraud or defalcation as a fiduciary will be discussed.

      Premier Network claimed that the Debtor was a fiduciary to it but cited no


                                       -28-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 29 of 45


case law in support of its position. A fiduciary relationship may arise from an

express trust or from a relationship where there is “a difference in knowledge or

power between fiduciary and principal which . . . gives the former a position of

ascendancy over the latter.” In re Marchiando, 13 F.3d 1111, 1116 (7th Cir. 1994).

The exception to discharge for defalcation by a fiduciary “reaches only those

fiduciary obligations in which there is substantial inequality in power or

knowledge in favor of the debtor seeking the discharge and against the creditor

resisting discharge[.]” In re Woldman, 92 F.3d 546, 547 (7th Cir. 1996). To impose

a fiduciary duty under §523(a)(4), the relationship must be of the type that

compels the imposition of the “same high standard” as required of a trustee of an

express trust and where the creditor has reposed “a special confidence in the

fiduciary[.]” Marchiando, 13 F.3d at 1115-16. Examples of the types of

relationships that create fiduciary duties and may bring §523(a)(4) into play are

attorney-client, director-shareholder, and managing partner-limited partner

relationships. In re Frain, 230 F.3d 1014, 1017 (7th Cir. 2000).

      Here, of course, no express trust exists; Premier Network relies solely on the

Debtor’s employee relationship to Premier Network to claim that the Debtor is a

fiduciary. Ms. Surprenant testified that she was the sole owner, officer, and

director of Premier Network. She claimed that the Debtor was no more than an at-

will employee, and her unilateral firing of the Debtor in April 2016 was based on

that premise. The Court finds that on the issue of ownership and control of

Premier Network, Ms. Surprenant proved by a preponderance of the evidence that

                                       -29-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                            Document     Page 30 of 45


she was the owner of the company and that the Debtor was not. The parties’

March 2016 agreement may have given the Debtor a right to buy Premier Network,

but no sale ever took place. And the back-of-the-envelope agreement written on

January 21, 2016, was also never effectuated. Regardless of any rights the Debtor

might claim he acquired by that document, he and Ms. Surprenant never created

a partnership nor was any stock ever transferred to him. More importantly, he was

never elected as a director or officer of Premier Network. The Debtor was merely

an at-will employee of Premier Network.

      Generally, employees are not fiduciaries to their employers, as that term is

defined for purposes of §523(a)(4). See Yankowitz Law Firm, P.C. v. Tashlitsky (In

re Tashlitsky), 492 B.R. 640, 646 (Bankr. E.D.N.Y. 2013); Shearson Lehman

Hutton, Inc. v. Schulman (In re Schulman), 196 B.R. 688, 698 (Bankr. S.D.N.Y.

1996); Ohio Co. v. Maynard (In re Maynard), 153 B.R. 933, 935 (Bankr. M.D. Fla.

1993). The fact that an employee may have a skill or knowledge that the employer

does not possess in a field required to do the job for which the employee was

hired, does not make the employee a fiduciary. Rather, fiduciary duties are only

imposed under §523(a)(4) where there is “substantial inequality in power or

knowledge in favor of the debtor.” Woldman, 92 F.3d at 547.

      Premier Network failed to prove that the Debtor stood in a fiduciary

relationship to it. The Debtor was an at-will employee and was treated as such at

the time of his termination. Premier Network and Ms. Surprenant cannot have it

both ways. The Debtor was not an owner, shareholder, officer, or director of

                                      -30-
 Case 18-09003     Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49       Desc Main
                              Document     Page 31 of 45


Premier Network and cannot be held to standards that may only be imposed if he

held one of those positions. Premier Network failed to meet its burden of proof on

a key element of its cause of action under §523(a)(4), and, accordingly, there is no

need to review the other required elements of the cause of action. The Debtor was

not a fiduciary to Premier Network, and that ends the inquiry. Judgment will be

entered in favor of the Debtor and against Premier Network on the issue of

whether any debt he might owe Premier Network should be excepted from his

discharge by reason of fraud or defalcation as a fiduciary.



           C. Any Debt Owed by the Debtor to Premier Network Will Not
                  be Excepted from Discharge Under §523(a)(6).

      Premier Network claims that the debt allegedly owed to it by the Debtor

should be excepted from the Debtor’s discharge because the debt involved a willful

and malicious injury to Premier Network’s property. Section 523(a)(6) provides an

exception to discharge for debts “for willful and malicious injury by the debtor to

another entity or to the property of another entity[.]” 11 U.S.C. §523(a)(6). In order

to prevail under this exception to discharge, a creditor is required to prove: (1) that

the debtor intended to and did cause an injury to the creditor’s property interest;

(2) that the debtor’s actions were willful; and (3) that the debtor’s actions were

malicious. Basel-Johnson, 366 B.R. at 849 (citations omitted).

      For purposes of §523(a)(6), “‘willful’ . . . modifies the word ‘injury,’ indicating

that nondischargeability takes a deliberate or intentional injury, not merely a


                                         -31-
 Case 18-09003      Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                              Document     Page 32 of 45


deliberate or intentional act that leads to injury.” Kawaauhau v. Geiger, 523 U.S.

57, 61 (1998) (emphasis in original). Under Geiger, a creditor must prove that the

debtor actually intended the harm caused by the conduct complained of and not

just that the debtor acted intentionally and harm ensued. Id. at 61-62. The term

“malicious” refers to acts taken “in conscious disregard of one’s duties or without

just cause or excuse[.]” In re Thirtyacre, 36 F.3d 697, 700 (7th Cir. 1994).

Although maliciousness requires an intentional act, no specific intent to do harm

is required to prove that an act was malicious. Id.

      The debt Premier Network claims is owed to it by the Debtor includes the

disputed credit card charges and losses suffered due to the inability to provide

services to clients after the Debtor was fired by Premier Network. Each component

of Premier Network’s claim must be analyzed separately to determine

dischargeability.



      1. The Credit Card Charges Made by the Debtor Will Not be Excepted
                      from His Discharge Under §523(a)(6).

      Premier Network claims that the charges made by the Debtor on his Premier

Network credit card at a hotel and at a Meijer store after he moved out of Ms.

Surprenant’s home constitute a debt that should be excepted from his discharge.

A debt exists when there is “liability on a claim.” 11 U.S.C. §101(12). Premier

Network had the burden of proof to establish that the Debtor was actually liable

to Premier Network for the charges. At least as to the hotel charges, Premier


                                       -32-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 33 of 45


Network did not meet that burden.

      The Debtor testified that neither Premier Network nor Ms. Surprenant had

placed restrictions on his use of the credit card. He had previously used the card

before for hotel expenses when he and Ms. Surprenant had fought and he had left

her residence; his testimony in that regard was not disputed. Although Premier

Network was not obligated to provide the Debtor with a place to live, it was

obligated to provide him a place to work; he was expected to continue to work and,

apparently, he did so. Ms. Surprenant said that she contacted the credit card

company about the charges but not that Premier Network ever made a formal

demand on the Debtor to pay back the charges. Accordingly, this Court finds that

the charges for the hotel made by the Debtor on his Premier Network credit card

were consistent with prior charges and company practices. The Debtor has no

liability on Premier Network’s claim for reimbursement, and there is no debt owed

to Premier Network for the hotel charges. Because there is no debt owed for the

hotel charges, there is no debt to be found nondischargeable.

      The Debtor’s charge at the Meijer store presents a closer case. With respect

to that charge, Premier Network also never made a formal claim for

reimbursement until the filing of this adversary proceeding. But the Debtor also

refused to honestly explain the charge, putting forth one explanation for the

charge in his pre-trial statement, denying any recollection of the charge initially

at trial, and then admitting that he bought gift cards after being specifically asked

if that was the case. Because of the Debtor’s own lack of credibility with respect

                                       -33-
 Case 18-09003     Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49     Desc Main
                              Document     Page 34 of 45


to the charge at the Meijer store, the Court cannot find that the charge was

consistent with prior credit card usage or was allowable even by Premier Network’s

obviously broad charging policies. Thus, despite no prior formal claim being made

by Premier Network regarding the charge, the Court does find that Premier

Network can state a claim that a debt for reimbursement of the Meijer charge

exists.

      But the existence of a debt is only the first step in the analysis. Premier

Network had the burden of establishing that the Debtor’s conduct in creating the

debt was willful and malicious. And, although the Debtor was not credible in

explaining the debt, the Court cannot draw the inference from the limited evidence

provided that Premier Network met its burden on the issue of willfulness.

      As set forth above, willfulness requires not only an intentional act but also

an intent to actually injure or harm the other party. Geiger, 523 U.S. at 61. Here,

the Debtor was obviously acting in his own selfish interest. Maybe he was buying

items to get started in a new place as he first said was the case. Maybe he was

stockpiling the gift cards to do so at a later date. Regardless, all of the motivations

that the Court can infer from the evidence presented suggest that the Debtor was

trying to benefit himself with little thought to the consequences of his actions on

Premier Network. And it was clear that, at the time, he was hoping to acquire

Premier Network in whole or in part. He had no incentive or motive to actually

cause willful or malicious harm or injury to Premier Network. The Court finds that

Premier Network failed to prove that the Debtor’s debt to it incurred by the Meijer

                                        -34-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                            Document     Page 35 of 45


charge was the result of actions of the Debtor undertaken with the intent to cause

harm or injury to Premier Network. Accordingly, the debt related to the Meijer

charge will not be excepted from the Debtor’s discharge.



    2. Any Business Losses Suffered by Premier Network are Not Debts that
         Will be Excepted from the Debtor’s Discharge Under §523(a)(6).

      In its complaint, Premier Network alleged that the Debtor had taken

unauthorized possession and control over its assets. At trial, Premier Network

presented some evidence regarding the Debtor’s taking of checks made payable

to Premier Network and depositing them into the DBCU account he had opened.

But the evidence also established that he returned the funds to Premier Network

when requested to do so and that Premier Network suffered no loss due to the

Debtor’s opening of the DBCU account. Premier Network concentrated its

presentation on an alleged loss of clients and an alleged resulting loss of income

caused by the Debtor’s taking of usernames and passwords related to client and

vendor accounts when he was terminated. Premier Network failed, however, to

establish by a preponderance of the evidence that the Debtor’s conduct resulted

in a debt being owed by him to Premier Network or that property of Premier

Network was injured by the Debtor’s actions.

      Ms. Surprenant presented an exhibit on behalf of Premier Network listing

twenty-four clients that she said left the company after the Debtor’s termination

because the company did not have access to the usernames and passwords for the


                                      -35-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 36 of 45


software used to serve the clients. She later reduced the number to twenty-two

after identifying two clients who she said should not have been on the list. She

said that ten of the listed clients received web-hosting services, but she did not

identify those clients by name. And when the expert witness, Mr. Underwood,

presented his calculations, only one allegedly lost client was shown as having

purchased web-hosting services. Ms. Surprenant did not testify that any client’s

use of its own website was in any way interrupted due to Premier Network’s

inability to provide services for a period of time. Ms. Surprenant did not testify

that she had actual knowledge of the reason why any specific client left Premier

Network or that she even attempted to find out why specific clients left. Not one

Premier Network client was specifically identified as having left Premier Network

due to the company’s inability to provide services.

      Two clients that were listed—Shick School and Office Supply and

DBCU—had representatives testify at trial, albeit primarily with respect to other

matters. Neither representative said that their companies left Premier Network

because of Premier Network’s inability to provide services due to lack of access to

usernames and passwords. To the contrary, Gary Dyar said that Schick School

and Office Supply had continued to pay all sums due under its maintenance

contract with Premier Network after the Debtor’s termination but that he had

hired the Debtor to do continuing IT work because the Debtor was familiar with

his company’s unique software. Tim George said that the Debtor had asked for

DBCU’s IT business after his termination but, because of the pending state court

                                      -36-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                             Document     Page 37 of 45


litigation, DBCU had not hired the Debtor. Mr. George did not specifically say, nor

was he asked, whether DBCU stayed with Premier Network or went elsewhere for

IT services. If, however, DBCU did leave Premier Network because Premier

Network could not provide needed service without access to its usernames and

passwords, Mr. George was the witness that could have established that fact. But,

surprisingly, Mr. George was not asked the question, and the Court cannot

assume that, had he been asked, his answer would have supported Premier

Network’s claim.

      The evidence also established that a number of the software-vendor

accounts that Premier Network was unable to access because it did not have the

usernames and passwords were held in the name of the Debtor individually. It

was not clear whether the accounts were initially acquired by the Debtor in his

individual name or whether he changed the registration of the accounts to himself

at some later point. Further, if the usernames and passwords for the accounts

were not written down but simply stored in the Debtor’s head, then Premier

Network has a tough case to prove that the Debtor wrongfully took the information

when he was fired. Ms. Surprenant makes no claim that she asked the Debtor for

the information when she terminated him; she apparently did not even know she

needed the information until days later. Mr. Wasson testified about the accounts

held in the Debtor’s name, but he did not elaborate on the specifics of how the

accounts were used and what clients, if any, were specifically affected by the lack

of access to particular accounts. Thus, there was a lack of proof of specifically

                                      -37-
 Case 18-09003    Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 38 of 45


what property of Premier Network, if any, was injured by the Debtor.

      Both Ms. Surprenant and Mr. Wasson said that Premier Network lost clients

because the Debtor had entered into competition with Premier Network and some

clients had chosen to hire the Debtor. The Debtor said that he did not have a non-

compete or non-solicitation agreement with Premier Network and that he started

his own IT business when he was fired from Premier Network. Premier Network

provided no evidence that the Debtor was prohibited from competing against it,

and its attorneys cited no authority for suggesting that he was prohibited from

doing so. Nevertheless, Premier Network suggests that it was damaged and should

be compensated for losses related to the Debtor’s taking of the company’s clients.

      Under Illinois law, if the Debtor had been a partner, majority shareholder,

officer, or director of Premier Network, his conduct in competing against Premier

Network might have constituted a breach of fiduciary duty. See generally

Hagshenas v. Gaylord, 557 N.E.2d 316, 321-25, 199 Ill. App. 3d 60, 68-73 (1990).

But he held none of those positions. Ms. Surprenant and Premier Network took

the position that the Debtor was an at-will employee who could be fired at any

time; he was terminated on that basis. Again, Ms. Surprenant and Premier

Network cannot have it both ways. If the Debtor could be fired at any time because

he was simply an at-will employee, fiduciary duties that would be imposed only

on an owner, director, or officer cannot be imposed on him after his termination.

Premier Network is not owed a debt by the Debtor or entitled to collect damages

from the Debtor on account of clients lost due to the Debtor’s competition after his

                                       -38-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 39 of 45


termination.

      Premier Network failed to prove that the Debtor owed a debt to it due to its

alleged loss of clients after his termination. The Debtor was free to compete with

Premier Network for clients at the time, and the evidence suggested that a number

of clients left Premier Network and went with the Debtor. At best, Premier Network

might have established a debt related to clients who left because they could not

receive needed or requested service during the time Premier Network did not have

its usernames and passwords. But, despite Ms. Surprenant’s belief that Premier

Network lost clients for that reason, Premier Network presented no evidence of any

specific client that was lost for that reason. Thus, Premier Network failed to

establish the existence of any debt that might be excepted from the Debtor’s

discharge.

      The lack of proof of any debt for business losses owed by the Debtor to

Premier Network could end the inquiry under §523(a)(6). But Premier Network’s

proofs fell short in several other ways that bear mentioning. The testimony on

damages by Premier Network’s expert was needed to establish a compensable

injury, but the expert’s calculations did not follow Illinois law on the proper

measure of damages. And Premier Network failed to meet its burden of showing

that the Debtor’s conduct was willful.

      Mr. Underwood’s calculations were faulty from the beginning because the

underlying information provided by Ms. Surprenant to him was inaccurate. He

calculated losses based on the twenty-four clients she initially claimed were lost,

                                      -39-
 Case 18-09003     Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49      Desc Main
                              Document     Page 40 of 45


even though, by the time of trial, she had admitted that her list included clients

who had not left Premier Network. And the list clearly included some clients who

had left Premier Network to go with the Debtor—lost clients for whom no

compensation should be awarded.

      The calculations were also problematic because, even if Mr. Underwood had

correct data from Premier Network, he used the wrong measure of damages in

reaching his opinion. Generally, Illinois law provides that, when measuring

damages for loss of income and profits to a business, the appropriate measure of

damages is lost net profits. See Sterling Freight Lines, Inc. v. Prairie Material Sales,

Inc., 674 N.E.2d 948, 951, 285 Ill. App. 3d 914, 918 (1996). Because at least some

of the direct expenses of providing a service or conducting a business are not

spent when there has been a breach of contract or some other compensable injury

to the income stream of a business, those direct expenses must be deducted in

calculating damages. Id. Here, however, Mr. Underwood used gross revenues and

did not account in any way for the direct expenditures not made when services

were not provided. He did say that he thought he had deducted one time charges

for equipment purchases that would not be repeated. But he did not deduct and,

apparently, did not even consider how to calculate Premier Network’s losses based

on the required standard of net profits. This error alone would justify disregarding

his testimony completely.

      Mr. Underwood also said that he had used a three-year projection for his

lost-revenue calculation. His explanation for the use of three years was that he

                                         -40-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                             Document     Page 41 of 45


thought that, if clients had been with Premier Network for three years, it was

reasonable to think that they would stay another three years. Whether that belief

was reasonable may be debatable. What is not debatable is the fact that, at the

time the Debtor was terminated and the losses allegedly occurred, Premier

Network had only been in business for slightly less than two years. When

confronted with that discrepancy, Mr. Underwood provided no other credible

justification for the use of a three-year loss period in his calculations.

      Finally, Mr. Underwood admitted that his damages opinion included not

only the lost gross revenue he had calculated using Ms. Surprenant’s lost client

list but also revenue actually received by the Debtor and his new company in the

months after he was terminated from Premier Network. He had apparently been

provided with documentation regarding the receipts of the Debtor and his new

company. Using that information, he projected that, if, for example, under his

original calculations, Premier Network had lost $1000 due to a client leaving

Premier Network and that same client spent the $1000 with the Debtor, Premier

Network’s loss increased to $2000. He provided no explanation for this double

counting. And Premier Network’s attorney provided no authority for adding the

Debtor’s receipts into the damages calculation.

      During closing arguments, this Court asked Premier Network’s attorneys

about the correct measure of damages for lost business income. They agreed that

it might be net profits and suggested that the Court should just find that the debt

owed to Premier Network was nondischargeable. They said that they would then

                                       -41-
 Case 18-09003     Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49     Desc Main
                             Document     Page 42 of 45


go back to state court to have the exact amount of damages determined. But that

course of action is not an option. As set forth above, this Court cannot find that

any debt is owed by the Debtor to Premier Network related to the loss of clients.

But even if it had found the existence of some debt, the testimony of Mr.

Underwood would have been essential in precisely defining that debt and the

injury sustained by Premier Network. Because Mr. Underwood’s testimony was

wholly unhelpful in determining whether Premier Network suffered any loss of net

profits, the case would have been lost for lack of proof on that issue, even if it had

not already been lost on the issue of whether a debt existed in the first place.

      Premier Network also failed to prove that the conduct of the Debtor was

willful. As set forth above, Premier Network had the burden to prove that the

Debtor intended to harm Premier Network by his actions, not just that Premier

Network was harmed. See Geiger, 523 U.S. at 61-64. No evidence of the Debtor’s

intent to harm Premier Network was presented. To the contrary, as soon as he was

terminated, the Debtor filed a lawsuit against Ms. Surprenant asserting an

ownership interest in Premier Network. He thought, albeit incorrectly, that he was

entitled to claim an ownership interest in Premier Network based on the

documents signed by Ms. Surprenant. All of the evidence suggests that he wanted

to own and operate Premier Network, not that he wanted to harm Premier

Network.

      Ms. Surprenant’s decision to terminate the Debtor may have been the right

decision for her and for Premier Network—the Court offers no judgment or opinion

                                        -42-
 Case 18-09003     Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49     Desc Main
                              Document     Page 43 of 45


on that. But it is clear that she did not think through the consequences of an

abrupt termination and had not sought the needed guidance of an IT professional

before terminating the Debtor. Ms. Surprenant obviously did not have the IT skills

and knowledge necessary to run her own business, and she apparently did not

know that she needed the usernames and passwords to the business accounts in

order to operate. But she fired the Debtor without asking for the information and

now asks this Court to find that the Debtor committed a tortious act against

Premier Network by being fired and leaving his employment with the knowledge

he had in his head. As set forth above, that position is a tough sell; the Court

finds it to be without merit.

      The Debtor filed a lawsuit on April 13, 2016, and Premier Network sued him

shortly thereafter. All parties believed strongly in their positions. It took until May

25, 2016, to get a preliminary order from the state court, and the testimony was

that the Debtor turned over most of the requested information soon thereafter. It

did take a second state court order to get the final information from the Debtor,

but this Court still cannot find a specific intent to harm Premier Network from the

testimony presented about the Debtor’s compliance—or lack thereof—with the

state court orders. Throughout the process, the Debtor was consistently trying to

assert an ownership interest in Premier Network; none of the evidence suggested

that he was trying to harm Premier Network. And no actual harm or injury to

Premier Network by the Debtor was established.

      Premier Network failed to prove that the Debtor owes it a debt that arose out

                                        -43-
 Case 18-09003    Doc 50   Filed 06/20/19 Entered 06/20/19 16:37:49    Desc Main
                            Document     Page 44 of 45


of a willful and malicious injury to Premier Network’s property. The proof

presented fell well short of what was required to establish the elements of the

cause of action by a preponderance of the evidence.



                               IV. Conclusion

      Premier Network filed its complaint alleging that the Debtor’s debt to it

should be excepted from discharge because the Debtor had breached his fiduciary

duties to Premier Network and had willfully and maliciously injured property of

Premier Network. But Premier Network failed to prove that the Debtor owed most

of what it claimed. With the exception of the $1601.84 charged at the Meijer store,

Premier failed to prove that the Debtor was actually indebted to it for the sums

claimed.

      Importantly, Premier Network also failed to establish key elements of its

causes of action. Ms. Surprenant’s testimony clearly established that she was the

sole shareholder, officer, and director of Premier Network; she exercised the

authority derived from those positions to treat the Debtor as an at-will employee

subject to termination at any time, for any reason. But that position, upon which

Premier Network prevailed, forecloses finding that the Debtor was a fiduciary to

the company or that the Debtor’s right to compete against the company after

termination was restricted. Further, no evidence of an intent by the Debtor to

harm or injure Premier Network was proven. To the contrary, the Debtor wanted

to own and operate the company; he had no incentive or intent to harm it. For all

                                      -44-
 Case 18-09003   Doc 50    Filed 06/20/19 Entered 06/20/19 16:37:49   Desc Main
                            Document     Page 45 of 45


of these reasons, judgment must be entered in favor of the Debtor.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                      ###




                                     -45-
